      Case 1-19-46381-nhl          Doc 18     Filed 10/21/20    Entered 10/21/20 04:49:10




                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NEW YORK


                                                    )
 In re:                                             )     Case No. 1:19-bk-46381 (NHL)
                                                    )     Chapter 7
 MATTHEW C. MAHER,                                  )
                                                    )
          Debtor                                    )
                                                    )
                                                    )

                                  EX PARTE REQUEST FOR
                             A TEMPORARY RESTRAINING ORDER

          Upon the annexed declarations of Matthew Maher (Exhibits A-D) and Austin C. Smith

(Exhibits 1-4) the debtor Matthew Maher, by and through counsel, is moving this Court for an ex

parte Order:

          a)       Pursuant to the Federal Rule of Bankruptcy Procedure 7065, 11 U.S.C. §§ 105, 524

and Local Rule 9077-1, entering an emergency restraining order prohibiting Navient Solutions,

LLC and its agents, employees, servants, and attorneys, and other persons who are in active concert

or participation from continuing to violate 11 U.S.C. § 524 by contacting the debtor Michael

Maher, whether directly or indirectly through friends, family and colleagues or by making

derogatory reports to any of the credit bureaus.

          Dated this October 20, 2020

                                                                     Respectfully submitted,

                                                                      /s/ Austin C Smith
                                                                     Smith Law Group
                                                                     99 Wall Street, No. 426
                                                                     New York, NY 10005
                                                                     C: 917.992.2121
